IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                            Assigned on Briefs January 18, 2001

            STATE OF TENNESSEE v. DAVID WALTER TROXELL

                   Direct Appeal from the Circuit Court for Dickson County
                            No. CR-4933     Robert Burch, Judge


                      No. M2000-01100-CCA-R3-CD - Filed May 8, 2001


Defendant, charged with possession with intent to sell and/or deliver a controlled substance and
possession of drug paraphernalia, filed a motion to suppress over 300 grams of cocaine,
paraphernalia, and U.S. currency discovered during a search of his vehicle. The trial court, Dickson
County, granted Defendant's motion to suppress the evidence on the ground that the search
impermissibly exceeded the scope of Defendant’s consent. The State appealed. After a review of
the record, we reverse the judgment of the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Reversed.

THOMAS T. WOODALL , J., delivered the opinion of the court, in which DAVID H. WELLES and JERRY
L. SMITH, JJ., joined.

Paul G. Summers, Attorney General and Reporter; Marvin E. Clements, Jr., Assistant Attorney
General; Dan M. Alsobrooks, District Attorney General; and Kim Menke, Assistant District Attorney
General, for the appellant, State of Tennessee.

William B. (Jake) Lockert, III, District Public Defender, Ashland City, Tennessee, for the appellee,
David Walter Troxell.

                                              OPINION

                                               I. Facts

        Trooper Mark Norrod of the Tennessee Highway Patrol testified at the suppression hearing
that on November 11, 1999, he stopped Defendant, David Walter Troxell, for driving his pick-up
truck at a speed of 78 to 80 miles per hour in a 70 mile per hour zone. Consistent with standard
police procedure, Norrod first questioned Defendant regarding ownership of the truck. Defendant
responded that the vehicle was owned by Defendant’s employer but Norrod testified that, in fact, the
vehicle was registered to Defendant’s wife. Defendant did not deny that he had been speeding.
Norrod explained to Defendant why he had been stopped, then issued him a warning ticket for the
speeding violation. By this time, an additional officer, Trooper Ferrell, had also arrived on the scene.
        Norrod further testified that prior to giving Defendant the warning ticket, he asked him
whether he had “any weapons in the vehicle.” Trooper Ferrell was present and standing nearby when
Norrod made this request. When Defendant replied, “No,” Norrod requested permission to take a
look and Defendant replied, “Go ahead.” Norrod testified that Defendant did not place any
limitations on where Norrod was permitted to search, and Norrod did not limit his request other than
by specifying that he desired to search “in the vehicle.” In Norrod’s mind, permission to search “in
the vehicle” implied that he could search the “entire vehicle.”

        Norrod then proceeded to search the interior of the vehicle. After completing a search of the
cab area of the truck and the luggage contained therein, Norrod continued his search by examining
the underside of the vehicle. At this point, Norrod noticed that the gas tank had been tampered with;
it appeared that the tank had been “dropped.” Moreover, the hoses and the bolts holding the gas tank
both looked as though they “had been off recently.” Crawling underneath the trailer portion of the
truck with a flashlight and mirror, Norrod observed that “silicone [was] used to reinsert the sending
unit.” In addition, the gas tank did not resonate when Norrod tapped upon it, as a normal fuel tank
would do. Norrod testified that, according to his experience in drug-interdiction work, these
circumstances indicated that something other than gasoline was contained in the gas tank and “it
could have been [weapons].” Norrod acknowledged that modifications such as these, e.g., tampering
with the gas tank and silicone seals, are the sort of thing that police officers keep their eye out for
since they often indicate that contraband, including illegal drugs, has been stored or hidden in a
vehicle.

       Norrod testified that he requested Defendant follow the troopers to a nearby gas station to
check the fuel tank because he believed that something was hidden inside. Defendant agreed to let
them inspect the fuel tank, and then voluntarily accompanied the troopers to the gas station for this
purpose. When they discovered approximately ten kilos of cocaine inside the fuel tank, Defendant
was arrested. Norrod testified that he did not threaten, coerce, or intimidate Defendant to secure his
cooperation in driving to the gas station. Norrod admitted that Defendant had asked the troopers to
seek permission to search the gas tank from the owner of the vehicle and that he had agreed but did
not comply. Instead, Norrod informed Defendant that no cost would be incurred by Defendant’s
employer or by Defendant himself.

        During cross-examination, Norrod testified that Defendant “stood over to the side” with
Trooper Ferrell during the search. He explained that positioning Defendant in this manner allowed
the video camera which was mounted on the police car to accurately and completely videotape the
incident and was also prudent for security and safety reasons. Norrod admitted that he did not ask
Defendant whether he was carrying drugs but inquired only about weapons. Norrod also conceded
that the way his request was phrased, it was reasonable to construe it as one which concerned
weapons only. Norrod also admitted that he had a drug detection dog with him and that he
conducted a canine sweep of the vehicle after he examined the underside and tapped on the gas tank.
Although Norrod testified that when he requests permission to search a person’s truck he considers
the request to mean “anywhere,” he agreed that “most people might reasonably think that would
mean [he was] going to look inside the cab of their truck.” On redirect examination, Norrod testified


                                                 -2-
that after Defendant granted him permission to search, Norrod began by searching Defendant’s
person. Defendant did not object to the search of his person or the vehicle at any point during the
encounter.

        At the suppression hearing, Defendant testified that he had assumed Norrod’s search request
would include “just the area that [Defendant] had immediate access to, which would be the cab” and
his person. Defendant claimed that it never occurred to him that Norrod would look underneath his
truck with mirrors or that he would examine the gas tank. During cross-examination, Defendant
admitted that he did not object to Norrod patting him down and that he did not ask the troopers to
quit searching when Norrod began looking underneath the truck. In fact, Defendant conceded that
he made no objections to any part of the search. However, Defendant also claimed that from where
he was positioned during Norrod’s search, he was “not within verbal reach” of Norrod. Defendant
further conceded that he did not feel “threatened,” but that “to be pulled over on the side of the road
when conducting business, and have two highway patrol officers with a K-9 unit – to have you there
for any length of time, it’s intimidating.” Defendant stated that “when [the troopers] asked
[Defendant] to follow them to the station and said that they were going to contact the owner of the
vehicle, and for them to do so . . . that’s a form of coercion.” Contrary to feeling “threatened,”
Defendant claimed that the incident was a “nuisance” and “irritating, to say the least.”

         The videotape recorded during Defendant’s encounter with Norrod was played for the court
at the suppression hearing and revealed the following relevant facts: contrary to Norrod’s testimony,
Norrod issued Defendant a warning ticket (effectively concluding the reason for the traffic stop)
before he began to question Defendant concerning weapons in his vehicle. Immediately after issuing
the ticket, Norrod asked Defendant, “Do you have any weapons in the vehicle?” and Defendant
replied, “Nothing.” Norrod then asked Defendant whether he could “take a look?” After Defendant
replied, “Yeah, go ahead,” Norrod asked Defendant, “You don’t have anything on you, do ya?”
whereupon Defendant responded that he did not. Norrod and Defendant then engaged in an
apparently amicable conversation as Norrod proceeded to pat him down. Afterward, Norrod turned
his attention to searching the vehicle.

         The videotape also showed that approximately nineteen minutes transpired from the time that
Norrod began to search Defendant’s person to the moment Norrod began to explain to Defendant
that his gas tank looked suspicious. Also, contrary to Defendant’s testimony during the suppression
hearing, Defendant appeared to be located well within earshot of Norrod during the search of the
vehicle. Although the visual quality of the videotape leaves much to be desired, Trooper Ferrell
could also be seen standing to the right of Defendant’s vehicle, approximately five feet from the back
of the truck, during the search. If Ferrell and Defendant were standing together at this time, we can
reasonably infer that Defendant was in the immediate vicinity and, thus, also within “verbal reach”
of Norrod.

       The videotape also raised doubt concerning Defendant’s claim about the condition he
allegedly imposed on his consent. In his brief, Defendant argues that he conditioned his consent to
search the gas tank on Norrod’s ability to secure permission from the “owner” of the truck.


                                                 -3-
According to the videotape, however, Norrod’s discussion with Defendant concerning this matter
concluded with Defendant’s statement that the search was “O.K.” with him as long as Norrod
“notified” the owner what they were doing. Defendant then followed Norrod to the gas station where
the gas tank was “dropped” and ten kilos of cocaine were discovered.

        At the conclusion of the suppression hearing, the trial court determined that Trooper Norrod’s
search of the underside of Defendant’s truck exceeded the scope of Defendant’s consent. As a result,
the cocaine seized as a result of the search was inadmissible under Fourth Amendment principles.
The trial court stated that “when someone asks to look for weapons . . . they conduct [a search] for
weapons in the inside of the – of the vehicle.”

                                      II. Standard of Review

       The standard by which an appellate court reviews a trial court's findings of fact on
suppression issues is as follows:

               Questions of credibility of the witnesses, the weight and value of the
               evidence, and resolution of conflicts in the evidence are matters
               entrusted to the trial judge as the trier of fact. The party prevailing in
               the trial court is entitled to the strongest legitimate view of the
               evidence adduced at the suppression hearing as well as all reasonable
               and legitimate inferences that may be drawn from that evidence. So
               long as the greater weight of the evidence supports the trial court's
               findings, those findings shall be upheld. In other words, a trial court's
               findings of fact in a suppression hearing will be upheld unless the
               evidence preponderates otherwise.

State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996). However, this Court is not bound by the trial
court’s conclusions of law. State v. Simpson, 968 S.W.2d 776, 779 (Tenn. 1998). The application
of the law to the facts found by the trial court are questions of law that this Court reviews de novo.
State v. Daniel, 12 S.W.3d 420, 423 (Tenn. 2000); State v. Crutcher, 989 S.W.2d 295, 299 (Tenn.
1999) (citing State v. Yeargan, 958 S.W.2d 626, 629 (Tenn.1997)).

        In this case, the trial court heard the testimony of two witnesses, and the material facts
contained in the record which are necessary to decide the issue regarding the scope of the search are
basically undisputed. Both witnesses agreed that consent to search “in the vehicle” was given.
Where the facts are not disputed and, as a result, the trial court’s ruling on a particular matter is
based upon a conclusion of law derived from an application of the law to the undisputed facts of the
case, de novo review is proper. See Daniel, 12 S.W.3d at 423-24. Because the trial court’s
conclusion that the search in issue extended beyond the permissible scope is a conclusion of law
derived from an application of the law to the undisputed material facts, we apply de novo review in
determining whether the trial court erred in granting Defendant’s motion to suppress.



                                                  -4-
                                            III. Analysis

         The Fourth Amendment to the United States Constitution provides that the people shall “be
secure in their persons, houses, papers, and effects, against unreasonable searches and seizures . . .
.” Similarly, Article 1, section 7 of the Constitution of Tennessee guarantees “that the people shall
be secure in their persons, houses, papers and possessions, from unreasonable searches and seizures
. . . .” The respective constitutions are identical in intent and purpose. See State v. Downey, 945
S.W.2d 102, 106 (Tenn. 1997) (citing Sneed v. State, 423 S.W.2d 857, 860 (Tenn. 1968)). The
purpose of this particular prohibition is to safeguard the privacy and security of individuals against
arbitrary invasions by law enforcement officials. Camara v. Municipal Court, 387 U.S. 523, 528,
87 S. Ct. 1727, 1730, 18 L. Ed. 2d 930 (1967). Official action in the form of a search or seizure must
be authorized in the form of a warrant which particularly describes “the place to be searched, and
the persons or things to be seized.” U.S. Const. amend. IV.

        Unless a specifically established and well-delineated exception exists, a search conducted
without a warrant is per se unreasonable. Schneckloth v. Bustamonte, 412 U.S. 218, 219, 93 S. Ct.
2041, 2043, 36 L. Ed. 2d 854 (1973) (citations omitted). Consequently, under both the federal and
state constitutions, evidence discovered as a result thereof is subject to suppression unless the State
demonstrates that the search or seizure was conducted pursuant to one of the narrowly-defined
exceptions to the warrant requirement. Coolidge v. New Hampshire, 403 U.S. 443, 454-55, 91 S. Ct.
2022, 2032, 29 L. Ed. 2d 564 (1971); State v. Keith, 978 S.W.2d 861, 865 (Tenn. 1998); State v.
Bartram, 925 S.W.2d 227, 229-30 (Tenn. 1996). The constitutional prohibitions against
unreasonable searches and seizures and the accompanying warrant requirement encompass stops and
searches of automobiles. Keith, 978 S.W.2d at 865. And, when the state seeks to introduce evidence
seized as the result of a stop and warrantless search of a vehicle, the burden of proof rests upon the
State to show, by a preponderance of the evidence, that one of the narrowly-defined exceptions to
the warrant requirement existed. Id.; State v. Yeargan, 958 S.W.2d 626, 629 (Tenn. 1997). A search
that is conducted pursuant to a voluntarily given consent is one such exception, so long as the
consent was given freely and voluntarily. Schneckloth, 412 U.S. at 248-49; Bumper v. North
Carolina, 391 U.S. 543, 548, 88 S. Ct. 1788, 1792, 20 L. Ed. 2d 797 (1968); Bartram, 925 S.W.2d at
230.

         As a preliminary matter, we observe that Norrod’s initial stop of Defendant’s truck was
proper based on Defendant’s violation of the posted speeding limit. Tenn. Code Ann. § 55-8-152
(1997). It is well-settled that the stop of an automobile is constitutionally reasonable, under both the
state and federal constitutions, if the police have probable cause or reasonable suspicion to believe
that a traffic violation has occurred. Delaware v. Prouse, 440 U.S. 648, 654, 99 S. Ct. 1391, 1396,
59 L. Ed. 2d 660 (1979); State v. Vineyard, 958 S.W.2d 730, 734 (Tenn. 1997) (citing Whren v.
United States, 517 U.S. 806, 116 S. Ct. 1769, 135 L. Ed. 2d 89 (1996)); State v. Pulley, 863 S.W.2d
29, 30 (Tenn.1993). Since Defendant did not dispute that he was driving in excess of the posted
speed limit, Norrod clearly had probable cause for a traffic stop.




                                                  -5-
        After Norrod issued Defendant the warning ticket, the initial justification for the traffic stop
and seizure concluded. Moreover, when the traffic stop ceased to be a detention and Defendant
voluntarily consented to additional questioning, he was no longer “seized” for purposes of Fourth
Amendment analysis. See United States v. Anderson, 114 F.3d 1059, 1064 (10th Cir.1997) (holding
that traffic stop ceases to become a detention and becomes a consensual encounter when police
officer returns license and registration unless driver has “objectively reasonable” cause to believe
that he or she is not free to leave); State v. Ashworth, 3 S.W.3d 25, 30 (Tenn. Crim. App. 1999)
(citing United States v. Sullivan, 138 F.3d 126, 133 (4th Cir.1998), for its holding that detention
ended when police officer returned driver’s license and registration and driver voluntarily consented
to additional questioning). The videotape shows that Norrod made the following statement to
Defendant: “What I did is wrote you a warning for your speed. There’s no fine, no court appearance;
it doesn’t go on your record. It’s just a warning. Now watch your speed limit.” Immediately after
Defendant acknowledged receipt of the warning, he voluntarily responded to additional questioning
when Norrod inquired whether Defendant had weapons in the vehicle. A “seizure” implicating
constitutional concerns occurs only if, in view of all the circumstances surrounding the incident, a
reasonable person would have believed that he or she was not free to leave. State v. Daniel, 12
S.W.3d 420, 425 (Tenn. 2000) (citations omitted). Under the circumstances presented in the
videotape, a “reasonable person” would have believed that he or she was free to leave after Norrod
issued the warning ticket, and Defendant has not claimed otherwise.

        The issue expressly before this Court is whether the trial court erred when it granted
Defendant’s motion to suppress cocaine discovered as the result of examining the underside of
Defendant’s vehicle. Specifically, the trial court determined that Trooper Norrod’s search of the
underside of Defendant’s truck exceeded the scope of Defendant’s consent, thereby rendering it
unreasonable under Fourth Amendment principles. The trial court stated that “when someone asks
to look for weapons . . . they conduct [a search] for weapons in the inside of the – of the vehicle.”
The State contends that the trial court erred, arguing that the underside of Defendant’s vehicle was
reasonably within the scope of a search for weapons and, even if Defendant’s initial consent did not
extend to the gas tank area, Defendant effectively extended his consent by not objecting at any time
during the contested procedure. For reasons which follow, we reverse the trial court’s judgment
granting Defendant’s motion to suppress.

        It is undisputed that Defendant consented to Norrod’s request to search his vehicle for
weapons. Consent does not have a talismanic effect on the fruits of a search, however. Even if it
is determined that consent was given and voluntary, it does not necessarily follow that the evidence
seized as a result will be admissible. When the police rely on consent in lieu of a warrant as the
basis for a search, they have no more authority than they have apparently been given by the consent.
See Wayne R. LaFave, Search and Seizure, § 8.1(c) (3d ed. 1996). The scope of a consensual search
is determined by the terms of the actual consent. United States v. Strickland, 902 F.2d 937, 941 (11th
Cir. 1990). And, the standard for measuring the scope of a suspect’s consent under the Fourth
Amendment is “that of ‘objective’ reasonableness--what would the typical reasonable person have
understood by the exchange between the officer and the suspect.” Florida v. Jimeno, 500 U.S. 248,



                                                  -6-
251, 111 S. Ct. 1801, 1803-1804 (1991). The understanding of a “typical reasonable person” will
generally depend, in turn, upon the expressed object of the search. Id.

        Defendant argues that Norrod’s search of the underside of the vehicle was outside the scope
of his consent because at the time Defendant consented, he believed Norrod’s request to search for
weapons was limited to the interior of the cab of his truck. We disagree. In Jimeno, the United
States Supreme Court concluded that, when the officer informed the motorist that he was searching
for narcotics, it was objectively reasonable for the officer to conclude that a general consent to search
the motorist's vehicle included consent to search containers within the vehicle that might contain
drugs. Id. In a similar vein, it was objectively reasonable for Norrod to conclude that Defendant’s
consent to search “in the vehicle” would encompass a look at the easily accessible underside of
Defendant’s truck, an area which could reasonably contain or be used to hide weapons. See e.g.,
United States v. Zapata, 180 F.3d 1237, 1243 (11th Cir.1999) (a police officer did not exceed the
scope of a general consent when he removed an interior door panel of an automobile with his fingers,
dislocating two plastic clips; “a search does not exceed the scope of consent merely because an
officer forces open a secured compartment that may reasonably contain the objects of the search”);
United States v. McRae, 81 F.3d 1528 (10th Cir. 1996) (where consent was obtained to search a car
for drugs, officers did not exceed scope when they lifted the carpet in the trunk); United States v.
Wacker, 72 F.3d 1453 (10th Cir. 1995) (where defendant gave police officer permission to search the
vehicle for guns or contraband, the consent covered both the cab of the truck and the rear camper
shell area); United States v. McSween, 53 F.3d 684 (5th Cir. 1995) (where defendant gave general
permission to search his vehicle, a search of the area under the hood was permissible); United States
v. Martinez, 949 F.2d 1117 (11th Cir. 1992) (a general consent to search for specific items includes
consent to search any compartment or container that might reasonably contain those items). It makes
no practical sense to differentiate between searches of areas such as those previously ruled
“permissible” above and searches of the areas underneath a vehicle, as in Defendant’s case.

        We are mindful that the scope of a search permissible by a general consent and constrained
by the “bounds of reasonableness” is defined by the circumstances on a case-by-case basis. For
example, searches during which the officer invades locked containers, destroys private property, or
investigates areas where the object of the search could not reasonably be found are in danger of
exceeding the scope. See e.g., Florida v. Jimeno, 500 U.S. at 251, 111 S.Ct. at 1804 (“It is very
unlikely to think that a suspect, by consenting to the search of [the trunk of his car], has agreed to
the breaking open of a locked briefcase within the trunk. . . . .”); United States v. Zapata, 180 F.3d
1237, 1243 (11th Cir.1999) (“a search exceeds the scope of consent when an officer destroys a
vehicle, its parts, or its contents”); United States v. Strickland, 902 F.2d 937 (11th Cir. 1990) (general
consent to search vehicle did not authorize officer to slash open the spare tire); State v. Garcia, 986
P.2d 491, 494 (N. M. App. Ct.) (“when the search involves intentional damage to property, the courts
require more certain evidence that the scope of the consent extended that far”); See generally Wayne
R. LaFave, Search and Seizure, § 8.1(c), 610-614 (3d ed. 1996). After a review of the facts and the
relevant case law, we conclude that it is entirely feasible that weapons may be concealed on the
underside of a vehicle and, therefore, Norrod’s search did not exceed the “bounds of reasonableness”
for a constitutional search. In other words, since Defendant gave his consent to search “in the


                                                   -7-
vehicle” for weapons, and Trooper Norrod confined his search to those areas wherein weapons might
be contained, the scope of Norrod’s search was not impermissibly broad.

        Significantly, we note that Defendant failed to object to Norrod’s search of the underside of
the vehicle at any point while it was being conducted. Although a failure to object cannot be
unequivocally treated as expanding a limited consent, it is an indication that the search was within
the “scope” of the contemplated search. See United States v. Gordon, 173 F.3d 761, 765 (10th Cir.
2000) (“we consistently and repeatedly have held a defendant’s failure to limit the scope of a general
authorization to search, and failure to object when the search exceeds what he later claims was a
more limited consent, is an indication the search was within the scope of the consent” (citations
omitted)); United States v. McSween, 53 F.3d 684 (5th Cir. 1995) (where defendant gave general
permission to search his vehicle, this was deemed to include the area under the hood in light of
absence of objection); State v. Garcia, 986 P.2d 491, 493-494 (N. M. App. Ct.) (“courts have given
broad scope to a consent to a general search of a vehicle for narcotics, interpreting the consent to
include non-destructive dismantlement of parts of the vehicle, particularly when the defendant was
present at the time and voiced no objection”); cf. United States v. Wald, 216 F.3d 1222 (10th Cir.
2000) (nonobjection by defendant not significant where failure to object stemmed from belief that
he was currently under arrest and therefore had no power to prevent the search).

         Defendant responds by claiming that Norrod kept him “in a position where he could not
object.” Defendant argues that he was “detained” and, therefore, not within “verbal reach” of Norrod
during the portion of the search in issue. We disagree. As previously noted, the videotape suggests
otherwise, indicating that Defendant was located in the immediate vicinity during the search. The
videotape also reveals no indication that Defendant was “detained” or that he may have been
intimidated into compliance by the troopers’s conduct. Although the scope of Defendant’s initial
consent did not authorize Norrod’s removal of the gas tank, the record reveals that Defendant
consented to this also, and then voluntarily followed the troopers to the gas station in his truck so
that it could be accomplished.

         We further observe that Defendant’s consent to search inside the gas tank was not necessary
under the circumstances in this case. To briefly recount, after Norrod completed a search of the cab
area of the truck and the luggage contained therein, he examined the underside of Defendant’s
vehicle which we have determined was within the permissible scope of a general consent to search
“in the vehicle for weapons.” At this time, Norrod noticed that the gas tank had been “dropped” and
that it did not resonate when Norrod tapped upon it, as a normal fuel tank would do. In addition, the
hoses and the bolts holding the gas tank both looked as though they “had been off recently.”
Crawling underneath the rear portion of the truck with a flashlight and mirror, Norrod observed that
“silicone [was] used to reinsert the sending unit.” Considered in toto, these circumstances indicated
to Norrod that something other than gasoline was contained in the gas tank, namely, “weapons or
other items, like drugs.” Norrod acknowledged during his testimony that peculiarities such as these
are the sort of thing that police officers keep their eye out for, since they often indicate that
contraband has been concealed. Since Norrod’s suspicions that criminal activity had been committed
were aroused during the legitimate performance of his duties, i.e., while conducting a search within


                                                 -8-
the scope and pursuant to valid consent, he acquired probable cause to legally extend his search into
the area of the gas tank with or without Defendant’s permission. See Joseph G. Cook, Constitutional
Rights of the Accused; Pretrial Rights § 46 (1972) (“If in the process of giving the traffic citation the
officer gains probable cause as to another offense, he will be justified in arresting and carrying out
a reasonable search in regard to such offense.”). Trooper Norrod was experienced in drug-
interdiction work, and the Supreme Court of the United States has made it clear that the expertise
and experience of the officer are to be taken into account in applying the Fourth Amendment
probable cause test. Id. (citing Johnson v. United States, 333 U.S. 10, 68 S. Ct. 367, 92 L. Ed. 436
(1948)).

        As a final matter, we observe that a search warrant was not necessary in Defendant’s case
once probable cause was established. See United States v. Nelson, 459 F.2d 884, 887 (6th Cir.1972)
(“Exigent circumstances” exceptions to the general requirement for a search warrant include searches
of automobiles.); Cash v. Williams, 455 F.2d 1227 (6th Cir.1972) (warrantless search of vehicle was
valid because vehicle can be quickly moved out of locality or jurisdiction); Houston v. State, 593
S.W.2d 267 (Tenn. 1980), overruled on other grounds, State v. Brown, 836 S.W.2d 530 (Tenn. 1992)
(warrantless search of vehicle allowed with consent of owner or where officer has probable cause
to believe the vehicle contains evidence of a crime and that the vehicle may escape before a search
warrant can be obtained).

        In sum, we hold that Defendant’s consent to search “in the vehicle for weapons”
encompassed the easily accessible areas underneath the vehicle. The officer then acquired probable
cause to extend the search to the interior area of the gas tank based on his observations during a
constitutional search conducted within the permissible scope. Having decided that the scope of
Norrod’s search was not impermissibly broad according to Fourth Amendment principles, we further
find that the seizure of cocaine was not improper, even though the search was initially for weapons.
See United States v. Sanchez, 89 F.3d 715 (10th Cir. 1996) (though consent search of vehicle was
for weapons, when police saw plastic bundle wrapped in duct tape with white powder substance on
it, probable cause justified a seizure); State v. Bridges, 963 S.W.2d 487 (Tenn. 1997) (seizure of
evidence concerning crimes unrelated to reason for initial search may be allowable under plain view
doctrine).

                                           IV. Conclusion

        For the foregoing reasons, we reverse the trial court’s order granting the motion to suppress
the evidence and remand this matter for further proceedings consistent with this opinion.


                                                        _____________________________________
                                                        THOMAS T. WOODALL, JUDGE




                                                  -9-